Case: 12-10622     Date Filed: 09/09/2013    Page: 1 of 9


                                                                [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 12-10622
                            ________________________

                       D.C. Docket No. 4:10-cv-00141-HLM


DEBRA TERRELL,

                                                                   Plaintiff-Appellant,

                                         versus

PAULDING COUNTY, et al.,

                                                                Defendants-Appellees.

                          ___________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                        ____________________________

                                 (September 9, 2013)

Before PRYOR, JORDAN, and KLEINFELD, ∗ Circuit Judges.

PER CURIAM:



      ∗
          Honorable Andrew J. Kleinfeld, Senior United States Circuit Judge for the Ninth
Circuit, sitting by designation.
                Case: 12-10622        Date Filed: 09/09/2013       Page: 2 of 9


       Debra Terrell has been employed by the Paulding County Department of

Transportation since 1996 and currently holds the position of Equipment Operator

II. In this position, she is a licensed truck driver and the only woman in the

department’s road crews. In 2010, she sued the County and two individual

defendants—Richard Huff, Superintendent of DOT’s Road Maintenance Division,

and his supervisor, DOT Director Scott Greene—for gender discrimination based

on their failure to train and promote her to Equipment Operator III. She also

asserted hostile work environment and retaliation claims against the County. The

district court granted summary judgment in favor of the defendants on each claim,

and Ms. Terrell now appeals.

       We review the grant of summary judgment de novo, viewing the evidence in

the light most favorable to Ms. Terrell. See Frederick v. Sprint/United Mgmt. Co.,

246 F.3d 1305, 1311 (11th Cir. 2001). Because we find no reversible error, we

affirm the district court’s judgment.

                                                 I.

       The district court concluded that Ms. Terrell’s gender discrimination claim

for failure to promote under 42 U.S.C. § 1983 was time barred as to the individual

defendants. 1 The statute of limitations for § 1983 claims in Georgia is two years.

       1
          Ms. Terrell also alleged gender discrimination by the County in violation of Title VII of
the Civil Rights Act. We do not address the timeliness of this claim because Ms. Terrell does not
raise the issue on appeal, and counsel conceded at oral argument that her Title VII discrimination
claim was time barred.

                                                2
              Case: 12-10622     Date Filed: 09/09/2013   Page: 3 of 9


See Williams v. City of Atlanta, 794 F.2d 624, 626 (11th Cir. 1986). The limitations

period begins to run on the date of the discriminatory act. See Chardon v.

Fernandez, 454 U.S. 6, 8 (1981). Cf. Jones v. Dillard’s, Inc., 331 F.3d 1259, 1263

(11th Cir. 2003) (applying the statute of limitations in an ADEA case). The district

court determined that the relevant date for statute of limitations purposes was June

2, 2008—the date that DOT promoted Caleb Carter rather than Ms. Terrell to EO

III.

       On appeal, Ms. Terrell disputes the relevant date of Mr. Carter’s promotion.

She claims the proper date is December 12, 2008, which is the date Mr. Carter

officially began receiving EO III pay. The record indicates, however, that Mr.

Carter was provisionally promoted to EO III on June 2, 2008, but received EO III

pay in December of 2008. See D.E. 50-8 at 48 (“Caleb [Carter] has filled an EO-3

position since June 2, 2008 as an EO-2.”).

       In fact, Ms. Terrell herself expressly presented this “provisional promotion”

theory to the district court. See D.E. 55 at ¶ 23 (“Caleb Cater was temporarily

placed in an EO III position on June 2, 2008.”); D.E. 57 at 15 (“On June 2, 2008,

Caleb Carter was promoted from an EO I slot to an EO III slot. Six months later, in

December 2008, Carter was permanently given the EO III position because he had

been in the position for six months.”) (citation omitted and emphasis added).

Counsel further admitted at oral argument that Ms. Terrell knew that Mr. Carter


                                         3
                Case: 12-10622        Date Filed: 09/09/2013       Page: 4 of 9


was performing the EO III job in June of 2008. We therefore reject Ms. Terrell’s

contention that Mr. Carter’s promotion did not occur until December of 2008. Ms.

Terrell “invite[d] [the] court down the primrose path . . . [and] should not be heard

to complain that the court accepted [her] invitation and went down that path.” Doe

v. Princess Cruise Lines, Ltd., 657 F.3d 1204, 1213 (11th Cir. 2011).

       The two-year time bar, which is fatal to Ms. Terrell’s failure-to-promote

claim against the individual defendants, is inapplicable to the County. 2

Consequently, the district court reached the merits and concluded, among other

things, that Ms. Terrell failed to assert a prima facie case for her failure to promote

claim. See D.E. 69-1 at 94. Ms. Terrell attacks this conclusion by arguing that she

was not required to apply for the EO III position because it was not advertised.

This argument, however, is inapposite and fails to undermine the conclusion that

Ms. Terrell did not make a prima facie case. Because Ms. Terrell asserts no other

basis for reversal, we find no error in the district court’s conclusion.3

                                                    II

       To establish a prima facie case under Title VII for hostile work environment,

Ms. Terrell was required to show that (1) she belongs to a protected group; (2) she


       2
         Ms. Terrell and the County entered into a “tolling agreement” in which the County
agreed not to raise a statute of limitations defense. See D.E. 64 at 44 n.60.
       3
         In light of our view that Ms. Terrell did not assert a prima facie case, we need not reach
her argument regarding the County’s asserted nondiscriminatory reasons for the failure to
promote.

                                                4
              Case: 12-10622     Date Filed: 09/09/2013   Page: 5 of 9


has been subjected to unwelcome harassment; (3) the harassment was based on her

gender; (4) the harassment was sufficiently severe or pervasive; and (5) a basis

exists for holding the County liable for the harassment. See Mendoza v. Borden,

Inc., 195 F.3d 1238, 1258 (11th Cir. 1999) (en banc). Ms. Terrell challenges only

the district court’s ruling that she did not establish the last element of the prima

facie case.

      Liability for hostile work environment differs depending on whether the

harassment was perpetrated by a co-worker or a supervisor. See Torres-Negron v.

Merck & Co., 488 F.3d 34, 40 (1st Cir. 2007). We, therefore, analyze the alleged

incidents of co-worker harassment separately from the alleged incident involving a

supervisor. See Williams v. Gen. Motors Corp., 187 F.3d 553, 562 (6th Cir. 1999)

(“[D]istrict courts are required to separate conduct by a supervisor from conduct by

co-workers in order to apply the appropriate standards for employer liability.”).

      The record indicates that Ms. Terrell was subjected to demeaning and

sexually suggestive comments and conduct by her co-workers. Ms. Terrell,

however, failed to sufficiently put the County on notice about the behavior she was

experiencing at the hands of her colleagues. Without such notice, whether

constructive or actual, there is no basis for holding the County liable for the

harassment. See Breda v. Wolf Camera & Video, 222 F.3d 886, 889 (11th Cir.

2000) (“Employer liability in a case involving sexual harassment by a co-worker


                                          5
                Case: 12-10622       Date Filed: 09/09/2013      Page: 6 of 9


exists when the employer knew (actual notice) or should have known (constructive

notice) of the harassment and failed to take remedial action.”). The County’s

sexual harassment policy required Ms. Terrell to make complaints to her

department head (Mr. Greene), the Director of Human Resources (Mr. Acker), or

the Chairman of the County Commission. Ms. Terrell appears to have complained

about harassment to various other individuals, but those complaints were not

sufficient to put the County on constructive notice. See Farley v. Am. Cast Iron

Pipe Co., 115 F.3d 1548, 1554 (11th Cir. 1997). 4

       In an attempt to establish that the County had actual notice, Ms. Terrell

points to several meetings with Mr. Acker and Mr. Greene during which she

discussed the general hostility she received from her co-workers. In at least one

meeting, however, Ms. Terrell specifically declined to give examples of the

harassment she was experiencing. See D.E. 44-9 at 7, ¶ 16 (“I did say that I did not

want to formally discuss actual sexual advances or comments at that time.”). In

another meeting, she indicated that she wanted to focus on other issues. See id. at

2, ¶ 4 (“[W]hat we discussed were examples of unwanted sexual advances and


       4
        Under Farley, “an employer is insulated from liability under Title VII for a hostile
environment sexual harassment claim premised on constructive knowledge of the harassment
when the employer has adopted an anti-discrimination policy that is comprehensive, well-known
to employees, vigorously enforced, and provides alternate avenues of redress.” 115 F.3d at 1554.
Ms. Terrell does not dispute the existence of a written policy but claims that it is ineffective
because supervisory employees are not required to attend training. There is no legal support,
however, for her assertion that lack of training makes the policy ineffective such that Farley
should not apply.

                                               6
              Case: 12-10622     Date Filed: 09/09/2013   Page: 7 of 9


comments, at which time I stated that I was more concerned with my training . . .

.”). The record also lacks specific instances of co-worker harassment that were

communicated to the proper officials. The district court therefore correctly held

that Ms. Terrell failed to establish a sufficient basis to hold the County liable for

the alleged conduct by her co-workers.

      Unlike the co-worker harassment, Ms. Terrell did report a specific incident

of supervisor harassment in 2007. See D.E. 46 at 168. As the district court

explained, and Ms. Terrell does not dispute, the only such incident was a comment

by supervisor Danny Cole regarding a “jackrabbit dildo.” See D.E. 69-1 at 119.

The district court concluded that the County was not liable because it had

successfully established a so-called Faragher/Ellerth defense by showing that: (1)

it exercised reasonable care to prevent and correct sexually harassing behavior; and

(2) Ms. Terrell unreasonably failed to take advantage of preventive or corrective

action opportunities. See Faragher v. City of Boca Raton, 524 U.S. 775, 807

(1998); Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 765 (1998). We find no

merit to Ms. Terrell’s arguments challenging this conclusion. Although she

reported the incident in accordance with the County’s harassment policy, the

record does not support a finding that the County’s response—including meeting

with Ms. Terrell to discuss her concerns, instructing her to document her situation,

and eventually offering her an alternative position—was inadequate. See Coates v.


                                         7
              Case: 12-10622     Date Filed: 09/09/2013    Page: 8 of 9


Sundor Brands, Inc., 164 F.3d 1361, 1369 (11th Cir. 1999). Accordingly, there was

no basis to hold the County liable for alleged supervisor harassment.

                                              III

      Finally, the district court properly concluded that Ms. Terrell failed to state a

viable retaliation claim against the County. To establish a prima facie case under

Title VII for retaliation, Ms. Terrell was required to show that (1) she engaged in

statutorily protected activity; (2) she suffered an adverse employment action; and

(3) there was a causal relation between the protected activity and the adverse

action. See Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001).

Ms. Terrell contends that she suffered adverse employment actions when (1) she

was passed over for an advertised EO III position in 2009; and (2) she was subject

to various “collective additional acts of retaliation” by her co-workers. We

disagree.

      Regarding the EO III position for which Ms. Terrell applied, it is undisputed

that the County never filled this position. On this record, we agree with the district

court’s conclusion that Ms. Terrell did not suffer an adverse employment action.

See Morgan v. Fed. Home Loan Mortg. Corp., 172 F. Supp. 2d 98, 113 (D.D.C.

2001) (finding no adverse action where the position was never filled).

      The remainder of the retaliation allegations primarily involved Ms. Terrell

being “shunned, isolated in the workplace, or called names” by her colleagues. See


                                          8
               Case: 12-10622   Date Filed: 09/09/2013   Page: 9 of 9


D.E. 69-1 at 134. We have not explicitly recognized retaliatory co-worker

harassment as an “adverse employment action” for retaliation purposes. See Lewis

v. U.S. Dep’t of Labor, 368 Fed. App’x 20, 30 (11th Cir. 2010) (“[W]e have not

explicitly recognized a retaliation claim based on a hostile work environment.”).

Cf. Richardson v. N.Y. State Dept. of Correctional Serv., 180 F.3d 426, 446 (2d

Cir. 1999) (“[U]nchecked retaliatory co-worker harassment, if sufficiently severe,

may constitute adverse employment action so as to satisfy the second prong of the

retaliation prima facie case.”), abrogated on other grounds by Burlington N. &

Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006). Even if Ms. Terrell’s allegations

are generally actionable, “[m]ere ostracism in the workplace is not grounds for a

retaliation claim . . . .” Manatt v. Bank of Am., 339 F.3d 792, 803 (9th Cir. 2003).

See also Burlington, 548 U.S. at 68 (“Title VII . . . does not set forth a general

civility code for the American workplace.”) (internal quotation marks omitted).

Accordingly, the district court properly granted summary judgment on Ms.

Terrell’s retaliation claims.

                                             IV

      The district court’s grant of summary judgment is affirmed.

      AFFIRMED.




                                         9